Case 20-50962      Doc 16     Filed 02/18/21       Entered 02/18/21 11:02:30        Page 1 of 4



                     UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF CONNECTICUT
____________________________________
                                     )
In re                                )       Chapter 7, No. 20-50962-JAM
                                     )
BRIAN C. HURLEY                      )
                                     )
            Debtor                   )
____________________________________)


                ASSENTED TO MOTION TO EXTEND TIME TO OBJECT
                           TO DEBTOR’S DISCHARGE


To the HONORABLE JULIE A. MANNING, Chief Bankruptcy Judge:


       Now comes George I. Roumeliotis, the duly appointed, qualified and acting Trustee in
the above-captioned proceedings (“Trustee”), and moves this Honorable Court for an Order
extending the time for objecting to the Debtor’s discharge. In support of this Motion, the Trustee
respectfully represents as follows:


       1. On November 19, 2020, the above-named Debtor filed a Voluntary Petition under the
provisions of Chapter 7 of the Bankruptcy Code, after which the undersigned was appointed as
Chapter 7 Trustee for the above-entitled estate.


       2. The deadline for objecting to the Debtor’s discharge is currently February 19, 2021.
The Trustee has requested some financial information (certain past tax returns and retirement
account statements) that the Debtor has not yet provided.


       3. Until the Trustee receives all the requested information, and otherwise concludes his
investigation of the Debtor’s financial affairs, he believes it would not be appropriate for the
Debtor to receive his discharge.


       4. Accordingly, the Trustee respectfully requests that the deadline for objecting to the
Debtor’s discharge be extended to April 20, 2021, and that it apply to the Chapter 7 Trustee and
the Office of the U.S. Trustee.

                                                   1
Case 20-50962      Doc 16    Filed 02/18/21     Entered 02/18/21 11:02:30         Page 2 of 4




       5. As indicated below, the Debtor, through his counsel, assents to the requested relief.


       WHEREFORE, the Trustee respectfully requests that the date for objecting to the
discharge of the Debtor be extended to April 20, 2021, and that said extension apply to the
Chapter 7 Trustee and the Office of the U.S. Trustee.


                                              GEORGE I. ROUMELIOTIS,
                                              CHAPTER 7 TRUSTEE
Dated: February 18, 2021
                                           By: /s/ George I. Roumeliotis
                                              GEORGE I. ROUMELIOTIS, ESQ.
                                              (CT17532)
                                              For ROUMELIOTIS LAW GROUP, P.C.
                                              157 Church Street, 19th Floor
                                              New Haven, CT 06510
                                              Tel. (203) 580-3355
                                              george@roumeliotislaw.com


                                              Assented to:

                                              BRIAN C. HURLEY
Dated: February 18, 2021
                                          By: /s/ Charleen E. Merced Agosto
                                              CHARLEEN E. MERCED AGOSTO, ESQ.
                                              For Pol, Merced & Associates, LLC
                                              1057 Broad Street, Third Floor
                                              Bridgeport, CT 06604
                                              Tel. (203) 339-0050
                                              cmerced@jpollaw.com




                                                2
Case 20-50962      Doc 16     Filed 02/18/21     Entered 02/18/21 11:02:30       Page 3 of 4




                          UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF CONNECTICUT

____________________________________
                                    )
In re                               )                        Chapter 7, No. 20-50962-JAM
                                    )
BRIAN C. HURLEY                     )
                                    )
            Debtor                  )
____________________________________)



                   ORDER EXTENDING DEADLINE FOR OBJECTING
                           TO DEBTOR’S DISCHARGE

        Upon the Assented to Motion of George I. Roumeliotis as Chapter 7 Trustee seeking to
extend the deadline for objecting to the discharge of the Debtor, it is hereby


        ORDERED, that the deadline for the Chapter 7 Trustee and the Office of the U.S. Trustee
to object to the discharge of the Debtor is hereby extended to April 20, 2021.




                                                 1
Case 20-50962      Doc 16     Filed 02/18/21     Entered 02/18/21 11:02:30         Page 4 of 4



                     UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF CONNECTICUT
____________________________________
                                     )
In re                                )       Chapter 7, No. 20-50962-JAM
                                     )
BRIAN C. HURLEY                      )
                                     )
            Debtor                   )
____________________________________)


                                 CERTIFICATE OF SERVICE

       I, George I. Roumeliotis, Chapter 7 Trustee in the above-referenced case, of 157 Church
Street, 19th Floor, New Haven, Connecticut, do hereby certify that on the 18th day of February,
2021, I served a copy of the Assented to Motion to Extend Time to Object to Debtor’s Discharge
and proposed Order, by first class mail, postage prepaid, to any of the below-listed parties that
did not otherwise receive notice thereof through the Court’s ECF system, unless otherwise noted:

       Kari Mitchell, Esq.
       Office of the U.S. Trustee
       150 Court Street, Room 302
       New Haven, CT 06510

       Charleen E. Merced Agosto, Esq.
       Pol, Merced & Associates, LLC
       1057 Broad Street, Third Floor
       Bridgeport, CT 06604
       (Debtor’s counsel)

       Mr. Brian C. Hurley
       120 Merwins Lane
       Fairfield, CT 06824-1918
                                               /s/ George I. Roumeliotis
                                               GEORGE I. ROUMELIOTIS, ESQ.
                                               (CT17532)
                                               For ROUMELIOTIS LAW GROUP, P.C.
                                               157 Church Street, 19th Floor
                                               New Haven, CT 06510
                                               Tel. (203) 580-3355
                                               george@roumeliotislaw.com




                                                 1
